FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of new claims 131-145 (correspond to canceled Group I claims) in the reply filed on 07/13/21 is acknowledged. Note applicant also canceled the claims in previous Group II in the response filed 07/13/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 131, 134, and 143 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruttel et al. U.S. Patent Number 4,390,342.
Bruttel et al. teach a process for producing solid dye compositions from liquid containing dye compositions, which process comprises passing an aqueous solution or suspension of at least one water-soluble crude dye, to effect separation of synthesis by-products having a molecular weight of below 500 and partial separation of water, through a semipermeable membrane, subsequently drying the resulting aqueous preparation which has become more highly concentrated, and optionally adding further additives before and/or after passage of the aqueous solution or suspension through the semipermeable membrane, these additives being added beforehand only when they do not become separated by the membrane, see abstract. 
Bruttel et al.’s independent claim 1 reads as followed: “A process for producing a solid dye composition, which process comprises passing an aqueous solution or suspension of at least one water-soluble crude dye, to effect separation of synthesis by-products having molecular weights of below 500 and partial separation of water, through a semipermeable asymmetric membrane, containing ionic groups and the pores of which membrane having a diameter of 1 to 500 A; subsequently drying the resulting aqueous preparation which has become more highly concentrate, wherein drying is performed in a granulating apparatus, a spray dryer or a fluidised bed apparatus; and adding a surface active agent before or after passage of the aqueous solution or suspension through the semipermeable membrane, the surface active agent being added beforehand only when it does not become separated by the membrane.” [Emphasis added].
The solid dye composition can comprise surfactant, such as anion-surfactants of the organic sulfate and organic sulfonate types, see column 1, line 54 to column 2, line 39. Rheology agents, such as alginates, saccharose, gelatin, glycerine, carboxymethylcellulose etc. are used at a concentration from 1 to 40 percent by weight in the solid dye composition, see column 3, lines 26-35. A diverse listing of different classes of water-soluble dyes, many of them pH sensitive, are disclosed, see column 3, line 64 to column 6, line 41. The concentration of the dye in a particular solid dye composition is from 20-95 percent by weight, see claim 37. Inorganic salt builder materials, such as sodium carbonate are taught in column 3, lines 55-63 and claim 27.
Bruttel et al. dependent claim 37 sets forth preferred concentration ranges for the components in the solid dye composition. Claim 37 reads as followed: “A composition according to claim 36, which composition contains 20 to 95 percent by weight of at least one water-soluble dye, 1 to 30 percent by weight of a surface-active agent, and 1 to 45 percent by weight of at least one further additive, as well as residual moisture, the composition containing a total of 3 to 50 percent by weight of the surface-active agent and the further additive.”. 
Bruttel et al. discloses that in the process of making the solid dye composition from an aqueous dye containing composition the concentration of the dye in the starting solution or suspension is advantageously 2 to 50% by weight, see column 9, lines 35-36. After undergoing a first concentration step the concentration of the dye in the aqueous composition is 10% by weight or more, see column 9, lines 50-53.
Applicant’s claims are deemed to be anticipated over certain testing procedures and examples wherein the made solid dye granules are dissolved/dispersed into water.
As way of illustration only, take the “Wettability” procedure set forth in column 12, lines 24-40 which reads as followed: “3 g of the dye composition to be tested are evenly scattered, with stirring, in 100 ml of desalted water at 20.degree. contained in a 200 beaker. Immediately afterwards the mixture is stirred for 10 seconds at 750 r.p.m. with a magnetic stirrer (magnetic bar: diameter 7 mm, length 35-40 mm). When unwetted dye is still floating on the surface, stirring is repeated again for 10 seconds. This operation is repeated until the dye is completely wetted”.
In said “Wettability” procedure, if the dye concentration within the 3 g dye composition is set to be 35% by weight, then the concentration of the dye is (3g dye) x (0.35)= 1.05 g dye in the dye composition itself. When said 3 g of dye composition is added to 100 ml of water, the concentration of the dye in the aqueous composition is calculated to be (1.04 g dye/ 100 g water + 1.04 g dye) x 100 = 1.04% by weight dye. 
Likewise, , if the dye concentration within the 3 g dye composition is set to be 95% by weight, then the concentration of the dye is (3g dye) x (0.95)= 2.85 g dye in the dye composition itself. When said 3 g of dye composition is added to 100 ml of water, the concentration of the dye in the aqueous composition is calculated to be (2.85 g dye/ 100 g water + 2.85 g dye) x 100 = 2.78% by weight dye. 
Thus any weight percent of dye within the dye composition that falls between at least 35% and 95% dye would result in a dye concentration when added to 100 g of water a concentration within the range of 1.04% and 2.78%, which falls directly within applicant’s claimed dye concentration range of “from 1-10% w/w” of independent claim 1, thus directly anticipating the claim. 
As way of further illustration take Bruttel et al.’s Example 29 which teaches suspending 360 g of moist dye press cake containing 120 g of the listed dye in 1500 ml of water. The calculated weight percent of say dye in the aqueous suspension is as followed: (120 g dye/1500 g water + 120 g dye) x 100 = 7.41% by weight dye, which falls directly within applicant’s claimed dye concentration range of “from 1-10% w/w” of independent claim 1, thus directly anticipating the claim. 
Finally applicant’s claims would also be anticipated over Bruttel et al. disclosure, that in the process of making a solid dye composition from an aqueous dye containing composition the concentration of the dye in the starting solution or suspension is from 2-10% w/w, which would fall directly within Bruttel et al.’s dye concentration of advantageously 2 to 50% by weight, see column 9, lines 35-36. Applicant’s claims would also be anticipated after undergoing a first concentration step, where the concentration of the dye in the aqueous composition is 10% by weight, see Bruttel et al.’s column 9, lines 50-53. Said additional anticipations assume that a surfactant and rheology modifier is/are incorporated into said starting solutions or is/are incorporated directly after the first concentration step as suggested in Bruttel et al.’s independent claim 1. 

Claims 132-133, 135-141 and 144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruttel et al. U.S. Patent Number 4,390,342, wherein claims 135-137 and 139 are further in view of Griese et al. U.S. Patent Number 6,900,167. 
Bruttel et al. has been described above and differs from Applicant’s claimed invention in that: 1) there is not a direct teaching (i.e. by way of an example) to a dye composition that actually: 1) comprises applicant’s specifically claimed concentrations ranges of claims 132-133 and 145, 2) comprises a glycerine or sodium carbonate reheology modifier of claim 140, 3) comprises one of Applicant’s specifically claimed surfactant species of claim 141, 4) comprises sodium, potassium or calcium hydroxide, in lieu of the directly disclosed alkaline builder species, such as sodium tripolyphosphate or sodium carbonate and 5) is a solid containing “from 1-10% w/w” of dye and wherein the solid is in the form of powder, a capsule or a tablet, as set forth in dependent claim 144. 
It would have been obvious to one having ordinary skill in the art to use Bruttel et al.’s above cited sections for concentration ranges, dye species, alkaline builders and surfactants as strong motivation to actually make a solid dye composition that comprises the dye component, the alkaline builder component, and the surfactant component wherein all fall within applicant’s claimed concentration ranges. It is not inventive to merely following the disclosure of a prior-art reference. Likewise, the selection of glycerine and/or sodium carbonate is deemed to be well motivated by one having ordinary skill in the art since both of these components are directly disclosed to be effective components in Buttel et al.’s solid dye compositions.
Furthermore, the use of sodium or calcium hydroxide as the alkaline agent, in lieu of sodium tripolyphosphate or sodium carbonate, is deemed to be well motivated and thus obvious over the disclosure of the secondary reference to Griese et al. which teaches the functional equivalence between hydroxide salts and sodium carbonate as builders in solid cleaning compositions that may also contain dyes, see column 7, lines 41 to column 8, line 17. 
Applicant’s dependent claim 144 is deemed to be obvious over the broad disclosure of Bruttel et al. because one having ordinary skill in the art would be motivated, if desired, to make a solid dye containing composition wherein the concentration of the dye is “from 1-10% w/w” of dye and wherein the solid is in the form of powder, a capsule or a tablet. It needs to be pointed out that the Bruttel et al. patent has 37 total claims, and it is only the last claim 37, that sets for any concentration range (i.e. 20 to 95 percent by weight) for the dye component in the solid composition. As such, Bruttel et al.’s claims 1-36 are directly open to concentration amounts of the dye in the solid composition that fall outside the range of 20 to 95% by weight. It is well established in patent law that patented claims are deemed to be enabled. As such concentration ranges of the dye component in the solid compositions of Bruttel et al. outside the range of 20 to 95% by weight are enabled by Bruttel et al.’s disclosure. As such, to make a solid dye composition wherein the dye concentration falls with applicant’s claimed concentration range of “from 1-10% w/w” is deemed to be enabled and motivated by Bruttel et al.’s disclosure.

Claim 142 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/04/22 with the amendment, have been fully considered but are not persuasive in light of the above prior-art rejections. Please note that the Examiner has extensively rewritten the basis for the prior-art rejections over Bruttel et al. in light of applicant’s amendment to independent claim 1. The body of said prior-art rejections clearly set forth the basis on why applicant’s claims are either anticipated or obvious over applicant’s amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764